Reasons for Allowance
	Claims 11, 13-18, and 20-26, are allowed as amended.  The following is an Examiners statement for reasons for allowance:
	The claims as amended provide for a practical application of the before identified abstract idea under the guidance of the 2019 PEG.  The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in the independent claims 11 and 20.
Representative claim 11 recites: An electronic receipt data management system, comprising: 
a point of sales (POS) terminal installed at a store and configured to: perform checkout processing on one or more commodities purchased by a customer in a sales transaction, print a receipt of the sales transaction, and generate unstructured data of the printed receipt; 
an electronic receipt generating terminal installed at the store and including a first processor configured to: convert the unstructured data generated by the POS terminal into structured receipt data, when an electronic receipt user identifier of the customer is input in the sales transaction, include the user identifier in the structured receipt data, and issue the structured receipt data; and 
an electronic receipt management server including: a network interface, a memory that stores first and second databases for storing structured receipt data, and 
a second processor configured to: upon receiving structured receipt data from the electronic receipt generating terminal via the network interface, determine whether an electronic receipt user identifier is included in the structured receipt data, upon determining that the user identifier is included in the structured receipt data, store the structured receipt data in the first and second databases, upon determining that the user identifier is not included in the structured receipt data, store the structured receipt data in the second database, upon receiving a request for structured receipt data from a customer Reply to Office Action of October 6, 2021terminal of a customer, search the first database for structured receipt data including an electronic receipt user identifier of the customer and control the network interface to transmit the structured receipt data found by the search to the customer terminal, and upon receiving a request for structured receipt data with a search condition from a first center server operated by an entity other than the customer, search the second database for structured receipt data that satisfies the search condition and control the network interface to transmit the structured receipt data found by the search to the first center server.

The closest prior art of record considered pertinent to applicant’s disclosure is as follows:
US 20050102158 A1 to Maeda discloses a data processing system including a central server in which data received from a plurality of data collection terminals from a plurality of different stores are converted and stored for efficient searching. See at least ¶¶ 0026-0030, 0044, and 0045.

US 20070276880 A1 to Lu discloses a client device connected via a network to a central server and issuing one or more queries for data.  See at least ¶¶ 0029, 0031, and 0036.

US 20050049928 A1 to Naick discloses storing transaction data together with a store and mall code in a database in order to organize and associate vendor information. See at least ¶¶ 0018, 0020, 0022, and 0024.

US 20150356689 A1 to Gotanda teaches A data processing system in which data received from a plurality of data collection terminals are converted for efficient searching, including receipt database, and central server.  See at least Abstract and Figure 1.

The examiner notes the cited limitations above in combination with other limitations found within the independent claim are found to be allowable over the prior art of record.  Claims 13-18 and 21-26, each depend from the allowable independent claims 11 and 20 and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627        

/A. Hunter Wilder/Primary Examiner, Art Unit 3627